Smith, J.  Hmior'on electíon Say Stout was charged with giving awav intoxica- " , . . . , ting liquors in his school district on the day of the annual school meeting, at which a director was to be chosen. After a demurrer to the indictment was overruled, he was convicted aud fined $200. The testimony showed that on said day he gave a man, at his request, a drink of whisky, after the polls were closed. He was not the owner or keeper of a drinking saloon. A motion in arrest of judgment was also denied. The statute that was supposed to be violated is the 22d section of the general election law of January 23, 1875, This provides that “all dram-shops or drinking-houses in any county, city, town, or township shall be closed during the day of any election held therein, and the succeeding night, and any person selling or giving away any intoxicating liquors during said day or night, in any county, city, town or township in which any such election may be held, shall be punished by fine, &c.” Penal statutes, in declaring what acts shall constitute an offence, and in prescribing the punishment to be inflicted, are to be construed rigorously. “The general words shall be restrained tor the benefit ol him against whom the penalty is inflicted.” The case of an offender must fall both within the words and the mischiefs to be remedied. Potter’s Dwarris on Statutes, 245; Grace v. State, 40 Ark., 97.  Law not applicable to school elections The annual school meeting which is provided for by sections 54-5-6 of the Common School’s Act of December 9, 1875, is not an election within the meaning of the above quoted act. Each school district is by law a quasi corporation. The corporators, who are the qualified electors residing within the district, meet at 2 P. M., of the day fixed for meeting, five constituting a quorum, elect a director, vote a tax, transact other school business, and then, adjourn. Ballots are used in determining the choice of a director and the rate of taxation to be voted. But it is no more an election within the contemplation of the statute than the appointment of a city clerk or attorney by the council of a city, or the election of presiding and other officers by the two Houses of the Genera] Assembly, Reversed and remanded with directions to arrest the judgment.